



EXHIBIT 10.14


BRADY CORPORATION
PERFORMANCE-BASED RESTRICTED STOCK UNITS


In accordance with the terms of the Brady Corporation 2017 Omnibus Incentive
Plan (the "Plan"), the Management Development and Compensation Committee (the
“Committee”) of the Brady Corporation Board of Directors hereby grants to you,
_______________    (“Employee”), an award of Performance-Based Restricted Stock
Units involving the number of such Units set forth in the table below. Brady
Corporation’s (the “Corporation”) records shall be the official record of the
grant described herein and, in the event of any conflict between this
description and the Corporation’s records, the Corporation’s records shall
control.


The terms and conditions of this Award are set forth in this Agreement, the
attached Exhibit A, Exhibit B and in the Plan document, a copy of which has been
provided to you.


Number of Performance-based Restricted Stock Units Granted at Target (the
“Units”):
 
Grant Date:
 
Scheduled Vesting Date:
The date described in Section 2(a) of the Agreement
Performance Period:
 
Performance Goals:
See Exhibit A



All terms, provisions and conditions applicable to Performance-based Restricted
Stock Unit Awards set forth in the Plan and not set forth in this Agreement are
incorporated by reference into this Agreement.


1.
Award of Performance Restricted Stock Units



The Corporation hereby confirms the grant to you, as of the Grant Date and
subject to the terms and conditions of this Agreement and the Plan, of the
number of Performance Restricted Stock Units identified in the table above (the
"Units"). Each Unit represents the right to receive one Share of the
Corporation’s Class A Nonvoting Common Stock of the Corporation, $.01 par value.
The Units granted to you will be credited to an account in your name maintained
by the Corporation. This account shall be unfunded and maintained for
bookkeeping purposes only, with the Units simply representing an unfunded and
unsecured obligation of the Corporation until they become vested or have been
forfeited.


2.
Vesting and Forfeiture of Units



The Units shall vest at the earliest of the following times and to the degree
specified. For purposes of this Section 2, use of the terms “employment” and
“employed” refers to providing services to the Corporation and its Affiliates in
the capacity of an Employee.







--------------------------------------------------------------------------------





(a)
Scheduled Vesting. The number of Units that have been earned during the
Performance Period shall be eligible to vest on the Scheduled Vesting Date, so
long as the Employee’s employment has been continuous since the Grant Date. The
actual number of earned Units that will vest on the Scheduled Vesting Date will
be determined by the Committee as provided in Exhibit A. For these purposes, the
“Scheduled Vesting Date” means the date the Committee certifies (i) the degree
to which the applicable performance goals for the Performance Period have been
satisfied, and (ii) the number of Units that have been earned during the
Performance Period as provided in Exhibit A, which certification shall occur no
later than October 15 of the fiscal year immediately following the fiscal year
during which the Performance Period ended.



(b)
Retirement. If employment is terminated as a result of the Employee’s retirement
(after age 60 with five years of employment with the Corporation or a
Subsidiary) and after the Employee has been employed for at least one year after
the Grant Date, the Employee will receive a pro rata portion of the Units that
would otherwise have been determined to vest on the Scheduled Vesting Date in
accordance with Exhibit A if the Employee had remained continuously employed
until the Scheduled Vesting Date. The pro rata portion shall be determined as
follows: (a) if Employee is employed for at least one year, but less than two
years after the Grant Date, the Employee shall earn 2/3 of the number of Units
that would otherwise have been determined to vest and (b) if Employee is
employed for at least two years after the Grant Date, the Employee shall earn
100% of the Units that would otherwise have been determined to vest.



(c)
Death. If employment is terminated by the death of the Employee prior to the
last day of the Performance Period, the Units granted hereunder to the Employee
shall be 100% vested at target. If employment is terminated by death on or after
the last day of the Performance Period, the number of Units determined to have
been earned as of the end of the Performance Period in accordance with Exhibit A
shall vest. Vested Units shall be payable to the Employee’s personal
representative or to the person to whom the Units are transferred under the
Employee’s last will and testament or the applicable laws of descent and
distribution within 60 days of the Employee's death



(d)
Disability. If employment is terminated as a result of the Disability of the
Employee prior to the last day of the Performance Period, the Units granted
hereunder to the Employee shall be 100% vested at target and payable within 60
days of the Employee's Disability. If employment is terminated by Disability on
or after the last day of the Performance Period, the number of Units determined
to have been earned as of the end of the Performance Period in accordance with
Exhibit A shall vest.



(e)
Change in Control. If a Change in Control occurs while the Employee continues to
be employed, then the Units shall vest as of the Date of the Change in Control
to the extent provided below:



(i)
If the Change in Control occurs on or after the last day of the Performance
Period, the number of Units determined to have been earned as of the end of the
Performance Period in accordance with Exhibit A shall vest.








--------------------------------------------------------------------------------





(ii)
In the event of a Change in Control prior to the end of the Performance Period,
the Units shall become 100% vested at target and the conditions described under
Section 2 and Exhibit A shall cease to apply.



(iii)
For purposes of this Award, the term "Change in Control" shall have the meaning
set forth in Exhibit B. No event described in Section 13.05 of the Plan shall
cause the Units to become vested unless such event is a Change in Control.



(f)
Forfeiture of Unvested Units. If employment is terminated prior to the Scheduled
Vesting Date under circumstances other than as set forth in Sections 2(a)
through (e), all unvested Units shall immediately be forfeited.



3.
Settlement of Units



After any Units vest pursuant to Appendix A or Section 2 of this Agreement, the
Corporation shall, as soon as practicable (but no later than October 15 of the
year following the fiscal year in which such Units vest), cause to be issued and
delivered to the Employee, or to the Employee’s designated beneficiary or estate
in the event of death, one Share in payment and settlement of each vested Unit.
Delivery of the Shares shall be effected by the electronic delivery of the
Shares to a designated brokerage account, shall be subject to satisfaction of
withholding tax obligations as provided in Section 4 and compliance with all
applicable legal requirements as provided in Section 13.03 of the Plan, and
shall be in complete satisfaction and settlement of such vested Units. The
Corporation will pay any original issue or transfer taxes with respect to the
issuance and delivery of the Shares to the Employee, and all fees and expenses
incurred by it in connection therewith.


4.
Withholding Taxes



The Corporation may require, as a condition to the issuance of a stock
certificate, that the Employee concurrently pay to the Corporation (either in
cash or, at the request of Employee, but subject to such rules and regulations
as the Administrator may adopt from time to time, in Shares of Delivered Stock)
the entire amount or a portion of any taxes which the Corporation is required to
withhold by reason of the vesting or settlement of the Units, in such amount as
the Administrator or the Corporation in its discretion may determine. If and to
the extent that withholding of any federal, state or local tax is required in
connection with the vesting or settlement of the Units, the Employee may,
subject to such rules and regulations as the Corporation may adopt from time to
time, elect to have the Corporation hold back from the Shares to be issued upon
the vesting or settlement of the Units, Shares, the Fair Market Value of which
is to be applied to the Employee's withholding obligations; provided that the
Shares withheld may not have a Fair Market Value exceeding the maximum statutory
tax rates in the Employee’s applicable jurisdictions.


5.
No Dividends



No dividends will be paid or accrued on any Performance-based Restricted Stock
Units prior to the issuance of Shares.













--------------------------------------------------------------------------------





6.
No Shareholder Rights



The Units subject to this Award do not entitle the Employee to any rights of a
shareholder of the Corporation’s Class A Nonvoting Common Stock. The Employee
will not have any of the rights of a shareholder of the Corporation in
connection with the grant of Units subject to this Agreement unless and until
Shares are issued to the Employee upon settlement of the Units as provided in
Section 3.


7.
Transfer Restrictions



This Award is non-transferable and may not be assigned, pledged or hypothecated
and shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Performance-based
Restricted Stock Units shall be forfeited.


8.
Confidentiality, Non-Solicitation and Non-Compete



As consideration for the grant of this Award, Employee agrees to, understands
and acknowledges the following:


(a)
During Employee's employment with the Corporation and its Affiliates (the
"Company"), the Company will provide Employee with Confidential Information
relating to the Company, its business and clients, the disclosure or misuse of
which would cause severe and irreparable harm to the Company. During Employee’s
employment with Company, and for a two (2)-year period thereafter, Employee
agrees not to use or disclose Company’s Confidential Information except as
necessary in executing Employee’s duties for Company. Employee shall keep
Confidential Information constituting a trade secret under applicable law
confidential for so long as such information constitutes a trade secret (i.e.,
protection as to trade secrets shall not necessarily expire at the end of the
two (2)-year period). Upon the termination of Employee's employment with the
Company for any reason, Employee shall immediately return to the Company all
documents and materials that contain or constitute Confidential Information, in
any form whatsoever, including but not limited to, all copies, abstracts,
electronic versions, and summaries thereof. As to any electronically stored
copies of Confidential Information, Employee shall contact their supervisor or
Company’s General Counsel to discuss the proper method for returning such items.
Employee hereby consents and agrees that Company may access any of Employee’s
personal computers and other electronic storage devices (including personal
phones) and any electronic storage accounts (such as dropbox) so as to allow
Company to ascertain the presence of Company’s Confidential Information and how
such information has been used by Employee and to remove any such items from
such devices and accounts. Employee further agrees that, without the written
consent of the Chief Executive Officer of the Corporation or, in the case of the
Chief Executive Officer of the Corporation, without the written approval of the
Board of Directors of the Corporation, Employee will not disclose, use, copy or
duplicate, or otherwise permit the use, disclosure, copying or duplication of
any Confidential Information of the Company, other than in connection with the
authorized activities conducted in the course of Employee's employment with the
Company. Employee agrees to take all reasonable steps and precautions to prevent
any unauthorized disclosure, use, copying or duplication of Confidential
Information. For purposes of this Agreement,






--------------------------------------------------------------------------------





Confidential Information means any and all financial, technical, commercial or
other information concerning the business and affairs of the Company that is
confidential and proprietary to the Company, including without limitation,


(i)
information relating to the Company’s past and existing customers and vendors
and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;



(ii)
inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company;



(iii)
the Company’s proprietary programs, processes or software, consisting of but not
limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;



(iv)
the subject matter of the Company’s patents, design patents, copyrights, trade
secrets, trademarks, service marks, trade names, trade dress, manuals, operating
instructions, training materials, and other industrial property, including such
information in incomplete stages of design or research and development; and



(v)
other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.



(vi)
Confidential Information does not include information which: (i) is already
available to the public without wrongful act or breach by Employee; (ii) becomes
available to the public through no fault of Employee; or (iii) is required to be
disclosed pursuant to a court order or order of government authority, provided
that Employee promptly notifies Company of such request so Company may seek a
protective order.



(b)
Post-Employment Customer Non-Solicitation Agreement. For one (1) year following
Employee’s separation from Company, Employee will not contact-or support others
in contacting-customers of Company with whom Employee had business contact
during the last two (2) years of Employee’s employment with Company, for the
purpose of selling or providing products or services competitive with those
offered by Company (“Competitive Products”). “Competitive Products” shall mean
products and services competitive with those products and services for which
Employee was responsible during the last two (2) years of Employee’s employment
with Company.



(c)
Post-Employment Non-Solicitation Agreement Based Upon Customer Knowledge. For
one (1) year following Employee’s separation from Company, Employee will not
contact-or support others in contacting-customers of Company about whom Employee
possesses Confidential Information or for whom Employee supervised others in
serving during the






--------------------------------------------------------------------------------





last two (2) years of Employee’s employment with Company, for the purpose of
selling or providing products or services competitive with those offered by
Company (“Competitive Products”). “Competitive Products” shall mean products and
services competitive with those products and services for which Employee was
responsible during the last two (2) years of Employee’s employment with Company.


(d)
Post-Employment Non-Compete Agreement. For one (1) year following Employee’s
separation from Company, Employee will not, directly or indirectly, within the
United States, provide services similar to any of those Employee provided to
Company during the last two (2) years of Employee’s employment with Company to a
competitor of Company or a person or entity preparing to compete with Company.
If Employee’s services to Company at all times during their last two (2) years
of employment were limited to particular subsidiaries or affiliates (Tricor
Direct, Inc., Precision Dynamics Corporation, etc.) or divisions (WPS, IDS,
PeopleID, etc.), then the term “competitor” as used in this paragraph will be
limited to competitors of all such subsidiaries, affiliates, and divisions.



(e)
Post-Employment Restriction on Working With Competitive Products. For one (1)
year following Employee’s separation from Company, Employee will not, work in
the development, design, modification, improvement, or creation of products or
services competitive with any products or services with which Employee was
involved in the development, design, modification, improvement or creation for
Company during the last two (2) years of Employee’s employment.



(f)
Post-Employment Restriction on Advising Investors. For one (1) year following
Employee’s separation from Company, Employee will not, directly or indirectly,
advise a private equity firm or other investor regarding buying, investing in,
or divesting from Company or any of its competitors.



(g)
Post-Employment Restriction on Soliciting Employees. For one (1) year following
Employee’s separation from Company, Employee will not solicit or encourage Key
Employees of Company to provide services to a competitor of Company or to
otherwise terminate their relationship with Company. “Key Employees” are
employees or contractors whom Employee supervised, who supervised Employee, or
with whom Employee had significant business contact during Employee’s last year
of employment with Company and who work for or serve Company as an engineer,
manager, executive, sales employee, professional, or director.



(h)
Duty of Loyalty and Related Obligations. Employee acknowledges and agrees that
Employee owes Company a duty of loyalty while employed by Company. During
Employee’s employment with Company, Employee agrees not to take action that will
harm Company, such as, encouraging employees, vendors, suppliers, contractors,
or customers to terminate their relationships with Company, usurping a business
opportunity from Company, engaging in conduct that would injure Company’s
reputation, providing services or assistance to a competitive enterprise, or
otherwise competing with Company.
















--------------------------------------------------------------------------------





(i)
Non-Disparagement and Social Media. Employee agrees not to disparage Company or
any of its officers, directors, or employees on social media, on any public
platform, or to persons external to Company when such comments have the
potential to harm Company (i.e., making disparaging comments about Company to
distributors, customers, suppliers, etc.).



(j)
Other Business Relationships. Employee agrees, for a one (1)-year period
following Employee’s separation from Company, not to encourage or advise any
vendors, suppliers, or others possessing a business relationship with Company to
terminate that relationship or to otherwise modify that relationship to
Company’s detriment.



(k)
Employee acknowledges and agrees that compliance with this Section 8 is
necessary to protect the Company, and that a breach of any of this Section 8
will result in irreparable and continuing damage to the Company for which there
will be no adequate remedy at law. In the event of a breach of this Section 8,
or any part thereof, the Company, and its successors and assigns, shall be
entitled to injunctive relief and to such other and further relief as is proper
under the circumstances. The Company shall institute and prosecute proceedings
in any Court of competent jurisdiction either in law or in equity to obtain
damages for any such breach of this Section 8, or to enjoin Employee from
performing services in breach of Section 8(b) during the term of employment and
for a period of 12 months following the termination of employment. Employee
hereby agrees to submit to the jurisdiction of any Court of competent
jurisdiction in any disputes that arise under this Agreement.



(l)
Employee further agrees that, in the event of a breach of this Section 8, the
Corporation may elect to recover all or any part of the value of any amounts
previously paid or payable or any Shares (or the value of any Shares) delivered
or deliverable to Employee pursuant to any Company bonus program, this
Agreement, and any other Company plan or arrangement.



(m)
Employee agrees that the terms of this Section 8 shall survive the termination
of Employee's employment with the Company.



(n)
EMPLOYEE HAS READ THIS SECTION 8 AND AGREES THAT THE CONSIDERATION PROVIDED BY
THE CORPORATION IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON EMPLOYEE'S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.



9.
Clawback



This Award is subject to the terms of the Corporation's recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of Awards or any Shares or other cash or
property received with respect to the Awards (including any value received from
a disposition of the Shares acquired upon payment of the Awards).











--------------------------------------------------------------------------------





10.
Binding Effect



This Agreement will be binding in all respects on heirs, representatives,
successors and assigns of the Employee, and on the successors and assigns of the
Corporation.


11.
Provisions of Plan Controlling



This Award is subject in all respects to the provisions of the Plan. In the
event of any conflict between any provisions of this Award and the provisions of
the Plan, the provisions of the Plan shall control, except to the extent the
Plan permits the Committee to modify the terms of an Award grant and has done so
herein. Terms defined in the Plan where used herein shall have the meanings as
so defined. Employee acknowledges receipt of a copy of the Plan.


12.
Wisconsin Contract



This Award has been granted in Wisconsin and shall be construed under the laws
of that state.


13.
Severability



Wherever possible, each provision of this Award will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
hereof is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof. A court of competent jurisdiction is expressly
authorized to modify overbroad provisions so as to make them enforceable to the
maximum extent permitted by law and is further authorized to strike whole
provisions that cannot be so modified.


14.
No Contract



Nothing in this Agreement is intended to change Employee’s status as an at-will
employee. Employee understands that Employee is an at-will employee and that
Employee’s employment can be terminated at any time, with or without notice or
cause, by either Employee or Corporation.


15.
Notice of Immunity



In accordance with the Defend Trade Secrets Act, Employee is hereby advised
that:


An individual shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if





--------------------------------------------------------------------------------





the individual files any document containing the trade secret under seal; and
does not disclose the trade secret, except pursuant to court order.


IN WITNESS WHEREOF, the Corporation has granted this Award as of the day and
year first above written.


BRADY CORPORATION


By: J. MICHAEL NAUMAN
Name: J. Michael Nauman
Its: President and Chief Executive Officer





--------------------------------------------------------------------------------





EXHIBIT A


Performance Goals









--------------------------------------------------------------------------------





EXIBIT B


Change in Control Definition


A “Change in Control” means the occurrence of any one of the following events:


(a)A direct or indirect acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of voting securities of
the Company where such acquisition causes any such Person to own more than 50%
of the combined voting power of the Company’s voting securities entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following shall not be deemed to
result in a Change in Control, (i) any acquisition or holding by the members of
the family of William H. Brady Jr. and their descendants or trusts for their
benefit, and the William H. Brady III Living Trust, (ii) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (iii) any acquisition by the Company or a
wholly owned Subsidiary, (iv) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company, (v) any underwriter temporarily holding securities pursuant to
an offering of such securities, or (vi) any acquisition by any entity pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of subsection
(c) of this definition; or


(b)A change in the composition of the Board such that the individuals who, as of
August 1, 2016, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute a majority of the Board; provided, however, that any
individual who becomes a member of the Board subsequent to August 1, 2016, whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of a majority of those individuals then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board;
provided, further, however, that a director who has been approved by members of
the family of William H. Brady Jr. and their descendants or trusts for their
benefit, and the William H. Brady III Living Trust while they beneficially own
collectively more than 50% of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors shall be deemed to be an Incumbent Director; or


(c)Approval by the shareholders of the Company and the subsequent consummation
of a reorganization, merger or consolidation (a “Business Combination”), in each
case, unless, following such Business Combination: (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the total number of outstanding shares of both Class A Common Stock and Class B
Common Stock (the “Outstanding Company Common Stock”) and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries); (ii) no Person (excluding
any employee benefit plan (or related trust) of the Company or





--------------------------------------------------------------------------------





such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, fifty percent (50%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination, or


(d)Approval by the shareholders of the Company and the subsequent consummation
of
(i) a complete liquidation or dissolution of the Company or (ii) the sale or
other disposition of all or substantially all of the assets of the Company,
unless the sale or other disposition is to a corporation, with respect to which
following such sale or other disposition, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
total number of outstanding shares of both Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of such other corporation,
(B) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation) beneficially owns, directly or indirectly, fifty
percent (50%) or more of, respectively, the then outstanding shares of common
stock of such corporation or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the sale or other disposition, and (C) at least a majority of
the members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such sale or other disposition of assets of
the Company or were elected, appointed or nominated by the Board.


Notwithstanding the foregoing, for purposes of any Award subject to Section 409A
of the Code, no Change in Control shall deemed to have occurred upon an event
described in this definition unless the event constitutes a change in ownership
of the Company, a change in effective control of the Company, a change in
ownership of a substantial portion of the Company’s assets, each under Section
409A of the Code or otherwise constitutes a change on control within the meaning
of Section 409A of the Code; provided, however, if the Company treats an event
as a Change in Control that does not meet the requirements of Section 409A of
the Code, such Award shall be paid when it would otherwise have been paid but
for the Change in Control.





